Title: To George Washington from Major General Charles Lee, 1 July 1776
From: Lee, Charles
To: Washington, George



My Dr General
Charlestown—July the 1st 1776

I have the happiness to congratulate You on a very signal success (if I may not call it a victory) which We have gain’d over the mercernary Instruments of the British Tyrant—I shall not trouble you with a detail of their manœuvres or delays—but defer it to another time when I have more leisure to write and you to attend—let it suffice that having lost an opportunity (such as I hope will never again present itself) of taking the Town which on my arrival was utterly defenceless, The Commodore thought proper on Fryday last with his whole Squadron consisting of two fifty’s[,] six Frigates and a Bomb (the rates of which You will see in the inclosd list) to attack our Fort on Sullivan’s Island—They drop’d their anchors about eleven in the forenoon at the distance of three or four hundred yards before the Front Battery—I was myself at this time in a Boat endeavouring to make the Island, but the wind and tide being violently against us drove us on the main—They immediately commenc’d the most furious fire that I ever heard or saw—I confess I was in

pain from the little confidence I repos’d in our Troops—the Officers being all Boys, and the Men raw recruits—what augmented my anxiety was that We had no bridge finish’d of retreat or communication and the Creek or Cove which seperates it from the Continent is near a mile wide—I had receiv’d likewise intelligence that their land troops intended at the same time to land and assault—I never in my life felt myself so uneasy—and what added to my uneasiness was that I knew our stock of ammunition was miserably low—I had once thoughts of ordering the Commanding Officer to spike his Guns and when his ammunition was spent to retreat with as little loss as possible—however I thought proper previous to send to Town for a fresh supply, if it cou’d possibly be procured and order’d my Aid de Camp Mr Byrd who is (a lad of magnanimous Courage) to pass over in a small Canoe and report the state of the spirit of the Garrison—if it had been low, I shou’d have abandon’d all thoughts of defence—his report was flattering—I then determin’d to maintain the Post at all risks—and pass’d the Creek or Cove in a small boat in order to animate the Garrison in propria persona—but I found They had no occasion for such encouragement—They were pleas’d with my visit, and assur’d me They never wou’d abandon the Post but with their lives—the cool courage They display’d astonish’d and enraptur’d me—for I do assure You, My Dr General, I never experienc’d a hotter fire—twelve full hours it was continued without intermission The noble Fellows who were mortally wounded conjur’d their Brethren never to abandon the Standard of liberty—Those who lost their limbs deserted not their Posts—upon the whole They acted like Romans in the third Century—however our works were so good and solid that We lost but few—only ten kill’d on the Spot—and twenty two wounded—seven of whom lost their legs or arms—the loss of the Enemy, as you will perceive by the inclos’d list was very great—as I send a detail to the Congress I shall not trouble you with a duplicate—but before I finish, You must suffer me to recommend to your esteem Friendship and Patronage my two young Aid de Camps Byrd and Morris whose good sense integrity activity and valour promise to their Country a most fruitfull crop of essential services—Mr Jenifer of Maryland a Gentleman of fortune and not of the age when the

blood of Men flows heroically, has shewn not less spirit than these Youngsters—I may venture to recommend in these high terms because the tryal was severe.
Colonel Moutrie who commanded the Garrison deserves the highest honours—the manifest intention of the Enemy was to land at the same time the Ships began to fire, their whole regulars on the East end of the Island—twice They attempted it and twice were repulls’d by a Colonel Thompson of the S. Carolina Rangers in conjunction with a body of N. Carolina Regulars—Upon the whole, the S. and N. Carolina Troops and Virginian Rifle Battalion We have here, are admirable Soldiers—The Enemy is now return’d to their old Station on this side the Bar—what their intention is I cannot divine—One of the five Deserters who came over to us this day is the most intelligent Fellow I ever met with—the accounts of their particular loss and situation are his, and, I think, They may be depended upon—For God’s sake, My Dr General, urge the Congress to furnish me with a thoushand Cavalry—with a thoushand Cavalry I cou’d insure the safety of these Southern Provinces; and without Cavalry I can answer for nothing—I propos’d a scheme in Virginia for raising a body without almost any expence; the scheme was relish’d by the Gentlemen of Virginia, but I am told that the project was censur’d by some Members of the Congress, on the principle that a Military Servant shoud not take the liberty to propose any thing—This opinion I sincerely subscribe to when our distance from the Sovereign is so small and the danger so remote as to admit of proposing deliberating resolving and approving—But when a General is at a vast distance and the Enemy close to him I humbly conceive that it is his duty to propose and adopt any thing without other authority than the public safety—from want of this species of Troops We had infallibly lost this Capital, but the dilitoriness and stupidity of the Enemy sav’d us—I this instant learn that the Commodore is fixing buoys on the bar which indicates an intention of quitting the place—it is probable that They will bend their course to Hampton or Cheasepeke Bay. |
I am extremely happy, Dr General, that You are at Philadelphia for their Councils sometimes lack a little military elictricity.
I have ordered the Adjudant General to send you a return—I

mean only a return of the strength of this place—I suppose it will be imperfect for it is an Herculean labour to a S. Carolina Officer to make any detail—God bless, You, My Dr General and crown you with success—as I am most entirely and affectionately Yours

Charles Lee


I am made quite happy by the resolution of Congress to keep Canada[.] had it been relinquish’d—all wou’d have been lost.

